PER CURIAM.
This is an appeal from an order which denied the former husband’s motion to modify the alimony provision of the final judgment of dissolution. We conclude that the evidence does not justify imputing to the former husband the same income or earning ability that he enjoyed prior to his involuntary termination from the position held at the University of Miami for twenty-one years. Compare Ward v. Ward, 502 So.2d 477 (Fla. 3d DCA 1987) (where former spouse voluntarily quit job for lower-paying position, trial court should have imputed amount of income former spouse was capable of earning). In considering the petition for downward modification, the trial court should have taken into account that the former wife was then earning a substantially greater income than at the time of the final judgment of dissolution. § 61.14(1), Fla.Stat. (1989).
The cause is remanded with instructions to enter an order which reduces the alimony award accordingly.